                               San Francisco
                 Case 3:20-mj-71799-MAG      Police15-7
                                         Document   Department
                                                        Filed 12/23/20 Page 1 of 8
Report Type: Initial                 INCIDENT REPORT                                                                                                                 190653749
I   Incident Number                Occurrence From Date / Time Occurrence To Date / Time                           Reported Date /     Time     CAD Number




                                                                                                                                                                                       190653749
    190-653-749                     09/02/2019            18:38                                                     09/02/2019         18:38    192453245
N
    Type of incident
C   WARRANT ARREST, LOCAL SF WARRANT 63010 BATTERY, OF A POLICE OFFICER 04154 THREAT OR FORCE TO RESIST
I   EXECUTIVE OFFICER 27171
D   Location of Occurrence:                                                 At Intersection with/Premise Type                                                    District
E   350 GOLDEN GATE AVE                                                     SIDEWALK                                                                             TENDERLOIN
    Confidential      Arrest             Suspect          Suspect             Non-Suspect          Domestic           (Type of Weapon Used)           Use of        Reporting Unit
N
    Report?   o       Made?      þ       Known?    o      Unknown?      o     Incident?     o      Violence?   o                                      Force?   þ    3J44C
T                                                                                                                                                           Reporting District
    Location Sent / On View:                                                  At Intersection with
    350 GOLDEN GATE AVE                                                                                                                                     TENDERLOIN
    Crime and Clearance Status    Reported to Bureau Name                      Star                      Date/ Time           Elder            Gang            Juvenile           Prejudice
                                                                                                   Victim o                                    Related? o      Subject? o         Based? o
    6

    Have you reviewed the attached list of procedures required by Department General Order (DGO) 7.04? Yes
O   D   I declare under penalty of perjury, this report of 7 pages is true and correct, based on my personal knowledge, or is based on information and belief
    E   following an investigation of the events and parties involved.
F       PROP 115 CERTIFIED                  Post Training
F   C
I   L   Reporting Officer                                       Star                   Station                                Watch                         Date
    A   TIEN, EDWARD L                                          979                    Tenderloin Sta ion                     1200-2200                     09/02/19 23:08
C
    R   Reviewing Officer                                       Star                   Station                                Watch                         Date
E   A   RYAN, SHAUGHN P                                         1756                   Tenderloin Station                     1500-0100                     09/02/19 23:12
R   T   OIC                                                     Star                   Station                                Watch                         Date
    I   HARVEY, THOMAS D                                        1995                   Tenderloin Station                     1500-0100                     09/02/19 23:13
    O                                                  Re-assigned to                                                                                          Assigned by
        Related Case              Related Case                                                       Assigned to 5N200
    N
        --                        --                   Copies to 5N200 3*300 3*300 3*300                 Add'l Copies DA/OR                                    TH 1995

R       Code                Name (Last, First Middle)                                                Alias                                          Email
/ 1     R/V 1               TIEN 979; OKEEFE 4291 , SFPD

V       Day Phone                 Type             Home Address                                                           City                              State            Zip Code
        (415) 345-7300           Work
I
        Night Phone               Type             Work Address                                                           City                              State            Zip Code
C
                                                   301 EDDY ST                                                            SAN FRANCISCO                     CA               94102-
T       DOB           / Age DOB                     or age between      Race          Sex       Height      Weight       Hair Color     Eye Color      ID Type Jurisd. ID No.
I                                Unk.   o                and
M       Confidential        Violent Crime          293 PC               Star                              Follow-up Form         Statement             Relationship to Subject
        Person   o          Notification    o      Notification o                                            YES          o           YES     o
        School (if Juvenile)                       Injury/Treatment                                      Other Information/If Interpreter Needed Specify Language


        Interpreter            Language                   Language Description(if Other)            Language Line Service/Interpreter ID#           Bilingual Ofc Star#
        Needed         o




Incident# 190653749                                                                                                                                                              Page 1 of 7
                               San Francisco
                 Case 3:20-mj-71799-MAG      Police15-7
                                         Document   Department
                                                        Filed 12/23/20 Page 2 of 8
Report Type: Initial                 INCIDENT REPORT                                                                                         190653749
      Code           Name (Last, First Middle)                                   Alias                                       Email
B     B1             RAMOSHERNANDEZ, GUSTABO
O 1   Day Phone                  Type               Home Address                         City                                        State        Zip Code
O     (000) 000-0000      None

K     Night Phone                Type               Work Address                         City                                        State        Zip Code
E
      DOB                Date of Birth     Age           or age between        Race        Sex       Height     Weight      Hair Color        Eye Color
D     Unknown o          11/Reda /98        20                and              H           M         5'7        133         BLK               BRO
      SFNO          J/D# (if Juvi)               ID Type/Jurisdiction/Number        ID Type/Jurisdiction/Number             ID Type/Jurisdiction/Number
      Redacted                                   FBI USA Redacted                   CII CA Redacted
      Booking Charge(s)                                                                          Booking Location
      N/W 243(c)(2) PC; N/W 69(a) PC; N/W 21810 PC / N/W 11351 HS; N/W 11351 HS;                 COUNTY JAIL #1 - 7TH STREET SHERIFF'S FACILITY
      N/W 11351.5 HS / 148(a)(1) PC; 166(a)(4) PC; 166(a)(4) PC
      Warrant #                 Court#                 Action#                 Dept#                      Enroute to
      800688                                                                                              Local SF
      Warrant Violation(s)                                                                                    Bail
      11351.5 HS; 11351 HS; 11378 HS                                                                          ($) $25,000
      Warrant #                 Court#                 Action#                 Dept#                      Enroute to
      800205                                                                                              Local SF
      Warrant Violation(s)                                                                                    Bail
      11351 HS; 11378 HS; 11351.5 HS                                                                          ($) No Bail
      Warrant #                 Court#                 Action#                 Dept#                      Enroute to
      800207                                                                                              Local SF
      Warrant Violation(s)                                                                                    Bail
      166(a)(4) PC                                                                                            ($) $15,000
      Warrant #                 Court#                 Action#                 Dept#                      Enroute to
      800204                                                                                              $15,000
      Warrant Violation(s)                                                                                    Bail
      166(a)(4) PC                                                                                            ($) $15,000
      Warrant #                 Court#                 Action#                 Dept#                      Enroute to
      800687                    18020075                                       11                         Local SF
      Warrant Violation(s)                                                                                    Bail
      11351.5 HS; 11351 HS; 11378 HS; 166(a)(4) PC                                                            ($) $25,000
      Warrant #                 Court#                 Action#                 Dept#                      Enroute to
      800206                                                                                              Local SF
      Warrant Violation(s)                                                                                    Bail
      11351 HS; 11378 HS; 11351.5 HS 166(a)(4) PC                                                             ($) No Bail
      Warrant #                 Court#                 Action#                 Dept#                      Enroute to
      800686                    19002845                                       11                         Local SF
      Warrant Violation(s)                                                                                    Bail
      166(a)(4) PC                                                                                            ($) $5000
      Warrant #                 Court#                 Action#                 Dept#                      Enroute to
      800685                    19004749                                       11                         Local SF
      Warrant Violation(s)                                                                                    Bail
      166(a)(4) PC                                                                                            ($) $5000




Incident# 190653749                                                                                                                               Page 2 of 7
                               San Francisco
                 Case 3:20-mj-71799-MAG      Police15-7
                                         Document   Department
                                                        Filed 12/23/20 Page 3 of 8
Report Type: Initial                 INCIDENT REPORT                                                                                          190653749
Citation#             Violation(s)                                              Appear Date/time      Location of Appearance


o CA Form Booked      Mirandized: Star          Date Time                                  CWB Check               Star
   Copy Attached           o                                                               NATALIE                 78

        Book/Cite Approval         Star      Mass Arrest Code             M X-Rays          School (if Juvenile)                                    Statement
        SGT. RYAN                  1756                                   o                                                                             o
        Other Information: Citation/Warrant/Booking Charge(s)/Missing Person-Subject Description; Scars, Marks, Tattoos
        WEARING: BLACK JACKET; BLACK PANTS
        Interpreter         Language                Language Description(if Other)       Language Line Service/Interpreter ID#        Bilingual Ofc Star#
        Needed        o
P      Code/No            Item Description                                                           Brand                         Model
R E    EVD 1              PHOTOGRAPHS
O 1    Serial No.                            Gun Make           Caliber         Color              Narcotics Lab No.           Quantity              Value
P
E      Seized by (Star)                          From Where
R      979                                       TENDERLOIN STATION
T
       Additional Description/Identifying Numbers
Y
       Photographs of (B1) and (V1)

P      Code/No            Item Description                                                           Brand                         Model
R E    EVD 2              STAY AWAY ORDERS
O 2    Serial No.                            Gun Make           Caliber         Color              Narcotics Lab No.           Quantity              Value
P                                                                                                                                 2                   Total
E      Seized by (Star)                          From Where
R      979                                       TENDERLOIN STATION
T
       Additional Description/Identifying Numbers
Y
       two stay away orders for (B1) (Crt:18018217,18020075)

P      Code/No            Item Description                                                           Brand                         Model
R E    EVD 3              SUSPECTED FENTANYL
O 3    Serial No.                            Gun Make           Caliber         Color              Narcotics Lab No.           Quantity              Value
P                                                                                                  19306207                      30                   Total
E      Seized by (Star)                          From Where
R      979                                       (B1)'S PERSON
T
       Additional Description/Identifying Numbers
Y
       30 individual bindles of suspected fentanyl weighed at 17 grams gross.

P      Code/No            Item Description                                                           Brand                         Model
R E    EVD 4              SUSPECTED COCAINE BASE
O 4    Serial No.                            Gun Make           Caliber         Color              Narcotics Lab No.           Quantity              Value
P                                                                                                  19306207                      62                   Total
E      Seized by (Star)                          From Where
R      979                                       (B1)'S PERSON
T
       Additional Description/Identifying Numbers
Y
       62 individual bindles of suspected cocaine base weighed at 12.9 grams gross

P      Code/No            Item Description                                                           Brand                         Model
R E    EVD 5              SUSPECTED HEROIN
O 5    Serial No.                            Gun Make           Caliber         Color              Narcotics Lab No.           Quantity              Value
P                                                                                                  19306207                      26                   Total
E      Seized by (Star)                          From Where
R      979                                       (B1)'S PERSON
T
       Additional Description/Identifying Numbers
Y
       26 individual bindles of suspected heroin weighed at 11.3 grams gross.



Incident# 190653749                                                                                                                                  Page 3 of 7
                       Case 3:20-mj-71799-MAGSan Francisco       Police15-7
                                                              Document    Department
                                                                             Filed 12/23/20 Page 4 of 8
Report Type: Initial                                   INCIDENT REPORT                                                  190653749
P   Code/No          Item Description                                             Brand              Model
R E EVD 6            SUSPECTED COCAINE SALT
O 6 Serial No.                           Gun Make        Caliber    Color       Narcotics Lab No. Quantity                Value
P                                                                               19306207            8                      Total
E   Seized by (Star)                         From Where
R   979                                      (B1)'S PERSON
T
    Additional Description/Identifying Numbers
Y
        8 individual bindles of suspected cocaine salt weighed at 6.4 grams gross.


P       Code/No            Item Description                                               Brand                 Model
R E     EVD 7              SUSPECTED METHAMPHETAMINE
O 7     Serial No.                            Gun Make          Caliber         Color   Narcotics Lab No.   Quantity      Value
P                                                                                       19306207               1           Total
E       Seized by (Star)                         From Where
R       979                                      (B1)'S PERSON
T
        Additional Description/Identifying Numbers
Y
        1 baggie of Suspected Methamphetamine weighed at 7.9 grams gross

P       Code/No            Item Description                                               Brand                 Model
R E     EVD 8              BRASS KNUCKLES
O 8     Serial No.                            Gun Make          Caliber         Color   Narcotics Lab No.   Quantity      Value
P                                                                                                              1
E       Seized by (Star)                         From Where
R                                                (B1)'S BACKPACK
T
        Additional Description/Identifying Numbers
Y

P       Code/No            Item Description                                               Brand                 Model
R   B   BWC 1              BODY WORN CAMERA FOOTAGE                                       AXON                  II
O   W   Serial No.                            Gun Make          Caliber         Color   Narcotics Lab No.   Quantity      Value
P   C
E
R   1   Seized by (Star)                         From Where

T       Additional Description/Identifying Numbers
Y       979; 4291




Incident# 190653749                                                                                                       Page 4 of 7
                               San Francisco
                 Case 3:20-mj-71799-MAG      Police15-7
                                         Document   Department
                                                        Filed 12/23/20 Page 5 of 8
Report Type: Initial                 INCIDENT REPORT                                                 190653749


                                                 NARRATIVE

On September 2, 2019, at approximately 1838 hours, Officer OKeefe #4291 and I were in full police uniform and
driving a marked police vehicle, patrolling the area of the 300 block of Golden Gate Avenue.

I was driving eastbound on Golden Gate Avenue towards Hyde Street when Officer OKeefe told me that he observed
a known subject, (B1) Gustabo RamosHernandez, walking westbound on Golden Gate Avenue towards our
direction. Officer OKeefe had prior knowledge that RamosHernandez had multiple felony warrants for his arrest.

I exited my vehicle and yelled out "Hey Ramos, STOP!". RamosHernandez continued to walk westbound on Golden
Gate Avenue towards Larkin Street. I yelled out again "Hey STOP!" at RamosHernandez. RamosHernandez again
ignored my commands and continued walking westbound on Golden Gate Avenue.

I jogged up to RamosHernandez and grabbed him by his backpack, and again told him to stop. RamosHernandez
proceeded to try and take his arms out of the backpack straps as soon as I grabbed his backpack. Believing that
RamosHernandez was attempting to flee from me, I grabbed RamosHernandez by the left arm while Officer OKeefe
grabbed RamosHernandez by the right arm. At this point I activated my body worn camera.

RamosHernandez immediately tensed his arms and locked them, preventing me from placing his arms behind his
back. RamosHernandez broke free of my grip, and swung his left elbow towards me, making contact with the right
side of my forehead. RamosHernandez elbowed me on my forehead. At this point RamosHernandez was actively
resisting me, assaulting me, and preventing me from making a lawful arrest. I proceeded to wrap my arms around
RamosHernandez's body and brought him to the ground.

After I brought RamosHernandez to the ground, I was able to gain control of his left arm. I observed that
RamosHernandez was still resisting and preventing Officer OKeefe from gaining control of his right arm. Officer
OKeefe proceeded to perform body strikes on RamosHernandez. See Officer OKeefe's use of force statement for
further.

We were finally able to place RamosHernandez under arrest and in handcuffs, double locking them and checking for
proper degree of tightness.

I received minor swelling to the right side of my forehead as a result of RamosHernandez elbowing me in the head. I
later took (E1) photographs of the swelling and later booked it into evidence.

Sgt. Ryan #1756 arrived on scene for Officer OKeefe's reportable use of force and conducted a use of force
evaluation, and later entered the use of force into the Use of Force log at Tenderloin Station.

RamosHernandez did not have any complaints of pain or visible injuries, and refused any medical treatment. I later
took photographs of RamosHernandez at Tenderloin Station.

I located security cameras at 350 Golden Gate Avenue that may have captured the incident (415-361-5113 M-F
0830-1730).

I conducted an arrest search on RamosHernandez and observed a circular bulge in the top waistband of
RamosHernandez. I located (E5) suspected heroin, (E3) suspected fentanyl, (E4) suspected cocaine base, (E6)
suspected cocaine salt and (E7) suspected methamphetamine, tucked underneath the upper front waistband of
RamosHernandez pantsline. I seized the illegal narcotics as evidence.

A computer query revealed the following active warrants for RamosHernandez which were confirmed by Natalie #67
at CWB:

WXX:800686; Viol: 166(a)(4) PC; Bail: $5000

Incident# 190653749                                                                                       Page 5 of 7
                               San Francisco
                 Case 3:20-mj-71799-MAG      Police15-7
                                         Document   Department
                                                        Filed 12/23/20 Page 6 of 8
Report Type: Initial                 INCIDENT REPORT                                                  190653749
WXX:800685; Viol: 166(a)(4) PC; Bail: $5000

WXX:800687; Viol: 11351.5 HS, 11351 HS, 11378, 166(a)(4) PC; Bail:$25,000

WXX:800688; Viol: 11351.5 HS, 11351 HS, 11378 HS; Bail:$25,000

WXX:800205; Viol: 11351 HS, 11378 HS, 1151.5 HS; No Bail

WXX:800206; Viol: 11351 HS, 11378 HS, 11351.5 HS, 166(a)(4) PC; No Bail

WXX:800204; Viol: 166(a)(4) PC; Bail:$15,000

WXX:800207; Viol: 166(a)(4) PC; Bail:$15,000

The computer query also revealed that he had two active stay away orders:

Court#: 18018217- stay away 150 yards from 370 Golden Gate Avenue

Court#: 18020075- must stay out of Tenderloin District bounded by Van Ness Ave-west, Mission Street-south, 4th
Street and Stockton Street-east, Geary Blvd-north

It should be noted that we observed RamosHernandez walking on the 300 block of Golden Gate Avenue which is in
directly violation of the above stay away orders.

Officer OKeefe and I transported RamosHernandez back to Tenderloin Station.

At Tenderloin Station, an inventory search of RamosHernandez's property revealed that RamosHernandez was in
possession of a (E8) brass knuckles.

At Tenderloin Station, I handed the illegal narcotics to Officer Vainshtok who counted and weighed them as follows:

-26 bindles of suspected heroin, 11.3 gross grams

-30 bindles of suspected fentanyl, 17.0 gross grams

-62 bindles of suspected cocaine base, 12.9 gross grams

-1 rock of suspected methamphetamine, 7.9 grams

-8 bindles of suspected cocaine salt, 6.4 gross grams

The area of the 300 block of Golden Gate Aveneue is known to myself and other officers as an area where illegal
narcotics sales are sold, bought and consumed at all hours. The area of the 300 block of Golden Gate Aveneue is a
constant source of complaints to citizens that live, work, or utilize public transportation.

It should be noted I have participated in multiple drug arrests, including cocaine-base, cocaine salt,
methamphetamine, heroin, fentanyl and controlled substances over the course of my career as a police officer. I
have spoken with users and sellers of drugs on a regular basis throughout my career. I have seen cocaine-base,
cocaine salt, methamphetamine, heroin, fentanyl and controlled substances hundreds of times in my career and am
aware of the appearance, method of packaging and feel of these narcotics.

Based on my training and experience, the amount of narcotics, the variety of narcotics, the manner in which they
were packaged, the lack of any form of narcotic paraphernalia to ingest heroin, cocaine base, cocaine salt,
methamphetamine, and fentanyl, the warrants for his arrest are for narcotics related offenses, I fully believed that
RamosHernandez possessed the suspected heroin, cocaine salt, methamphetamine, fentanyl and cocaine base for
sales.


Incident# 190653749                                                                                        Page 6 of 7
                               San Francisco
                 Case 3:20-mj-71799-MAG      Police15-7
                                         Document   Department
                                                        Filed 12/23/20 Page 7 of 8
Report Type: Initial                 INCIDENT REPORT                                                 190653749
With the approval of Sgt. Ryan, RamosHernandez was booked on the above charges and warrants at CJ#1.

Officer OKeefe contacted Annette at ID Bureau who faxed over copies of the (E2) stay away orders for
RamosHernandez.

I booked all the non-narcotics related evidence at Tenderloin Station.

Officer Lim #1464 later hand carried the above mentioned narcotics to the narcotics drop box at 850 Bryant Street.

I later uploaded my (BWC1) body worn camera footage.




Incident# 190653749                                                                                       Page 7 of 7
                               San Francisco
                 Case 3:20-mj-71799-MAG      Police15-7
                                         Document   Department
                                                        Filed 12/23/20 Page 8 of 8
Report Type: Initial                 INCIDENT REPORT                                                        190653749


                                                                                           Incident Report Statement
INCIDENT NO.
1   9      0   6   5   3   7   4   9
Name (Last,First,Middle)               DOB/Age         Residence Phone(Day/Night)     Business Phone (Day/Night)
O'Keefe, Kohl 4291                                                                    415/553-1426
Residence                              Zip Code      Business Address / City if not San Francisco        Zip Code
                                                      , SF
Date of Statement      Time Started       Time Completed    Location Where Statement Taken
09/02/19               19:28              19:28             At Scene þ        Other: TEND



On the above listed date and time, I was in full uniform, working with my partner Officer Tien #979, riding in a marked
SFPD vehicle and assigned to the Tenderloin police district. While driving east on Golden Gate Avenue, I observed a
known subject (B1) Gustabo Ramos-Hernandez standing in the area of 350 Golden Gate. I have previous knowledge
that Ramos-Hernandez has multiple warrants for his arrest and an active stay away court order from the entire
Tenderloin District.

Officer Tien exited our vehicle to place Ramos-Hernandez under arrest. I exited our vehicle and I heard Officer Tien
order Ramos-Hernandez to stop and to place his hands behind his back. I observed Ramos-Hernandez break Officer
Tien's grip and attempt to flee capture. I grabbed Ramos-Hernandez by his right arm and immediately felt him attempt
to pull away, preventing me from putting his hand behind his back. Officer Tien and I were eventually able to take
Ramos-Hernandez to the ground. Ramos-Hernandez actively resisted us and ignored our orders to place his hands
behind his back. Ramos-Hernandez kept his hands underneath his body and would not put them behind his back. I
then delivered two strikes to the right side of Ramos-Hernandez's ribs with a closed right fist. After these strikes,
Ramos-Hernandez placed his hands behind his back and we were able to put him into handcuffs without further
incident. I later notified Sgt. Ryan #1756 who responded to the scene and conducted a use of force evaluation. Sgt.
Ryan later logged my use of force in the use of force log at Tenderloin Station.

It should be noted that the event unfolded so fast, the fact that Ramos-Hernandez was assaulting my partner, and for
Officer Tien's and my safety, I was unable to activate my body worn camera immediately.

Required Elements in Use of Force Incident Reports:

The subject's action necessitating the use of force, including the threat presented by the subject: Ramos-Hernandez
actively resisted arrest and pulled away from me.

Efforts to de-escalate prior to the use of force; and if not, why not; Officer Tien and I gave Ramos-Hernandez multiple
verbal commands to place his hands behind his back and all were met with negative results.

Any warning given and if not, why not; Due to the face that Ramos-Hernandez was actively resisting arrest and the
fact that we were on the ground with our backs to traffic and pedestrians it was not feasible to give a warning.

The type of force used; Closed fists.

Injury sustained by the subject; none observed of reported by Ramos-Hernandez.

Injury sustained by the officer of another person; Officer Tien suffered a bruise to the right side of his forehead.

Information regarding medical assessment or evaluation, including whether the subject refused; Ramos-Hernandez
had no visible injury, complaint of pain and refused all medical attention.

The supervisor's name, rank, star number and the time notified; Sgt. Ryan #1756 at 1830 hours.


Incident# 190653749                                                                                                Page 1 of 1
